Case 1:19-cv-24745-RNS Document 3 Entered on FLSD Docket 11/21/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-CV-24745-JLK

 A.D.,

         Plaintiff,   \



 vs.


 MIAMI DADE COLLGE,

    Defendant.
 ---------~/
                                  ORDER OF RECUSAL

         The undersigned Judge, to '}'horn the above-styled cause is assigned, hereby      '
  recuses himself and refers the case to the Clerk of Court for reassignment pursuant to 28
. U.S.C. 455.

        DONE and ORDERED in chambers at the James Lawrence King Federal Justice
 Building and United States Courthouse, Miami, Florida, t ,'s 18 th day ofNovember, 2019.



                                                   JAMES LAWREN CE K
                                                   UNITED STATES DIST

         In accordance with the Local Rules of the Southern District of Florida, providing
 for the random and equal allotment of cases, this cause is hereby reassigned to the
 calendar of United States District Judge _Robert
                                            ___    N. _
                                                      Scola,
                                                        __   Jr. _ _ _ _ _ _ _ __

        Copies of this order shall be served on all pending parties of record by United
 States mail. All documents for filing in this case shall carry the following case number:

   19-cv-24745-Scola/Torres
        /




                                    21_ day of _
         BY ORDER of the Court this _          November
                                                 _ _ __, 2019.

                                           ANGELA E. NOBLE, Clerk of Court


                                                 s/Valerie
                                           By: _ _  _~ Kemp-----------
                                                 Deputy Clerk .
Case 1:19-cv-24745-RNS Document 3 Entered on FLSD Docket 11/21/2019 Page 2 of 2



 cc:   Yvette Alexander, Operations Manager

       Counsel of Record




                                         2
